MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    Feb 25 2016, 5:44 am

this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANTS                                  ATTORNEYS FOR APPELLEE
Anthony Holton                                            Gregory F. Zoeller
Reminger Co., LPA                                         Attorney General of Indiana
Indianapolis, Indiana                                     Robert J. Henke
Noah L. Gambill                                           Deputy Attorney General
Wagner Crawford & Gambill                                 James D. Boyer
Terre Haute, Indiana                                      Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          February 25, 2016
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of:                                          84A01-1505-JT-492
A.H. & W.H. (Minor Children)                              Appeal from the Vigo Circuit
                                                          Court
and
                                                          The Honorable David R. Bolk,
C.H. (Mother) & R.H. (Father),                            Judge
Appellants-Respondents,                                   The Honorable Daniel W. Kelly,
                                                          Magistrate
        v.                                                Trial Court Cause No.
                                                          84C01-1406-JT-657 & 84C01-1406-
The Indiana Department of                                 JT-658
Child Services,
Appellee-Petitioner.


Court of Appeals of Indiana | Memorandum Decision 84A01-1505-JT-492 | February 25, 2016          Page 1 of 15
      Riley, Judge.


                                    STATEMENT OF THE CASE

[1]   Appellant-Respondents, C.H. (Mother) and R.H. (Father) (collectively,

      Parents), appeal the trial court’s Order terminating their parental rights to their

      minor children, A.H. and W.H. (collectively, Children).


[2]   We affirm.


                                                     ISSUE

[3]   Parents raise several issues on appeal, which we restate as: Whether there was

      sufficient evidence to support the termination of their parental rights.


                           FACTS AND PROCEDURAL HISTORY

[4]   Mother and Father are the biological parents of A.H., born May 8, 2001, and

      W.H., born December 4, 2002. On February 28 and 29, 2012, the Department

      of Child Services of Vigo County (DCS) received reports of neglect against

      Parents. The report alleged that Father’s adult niece (Cousin) had beaten A.H.;

      Children exhibited poor hygiene; Children had excessive school absences; and

      Parents’ home was unsanitary. On April 26, 2012, DCS entered into an

      Informal Adjustment with Parents for a period of six months. Between May

      and November 2012, DCS visited Parents’ home. DCS found Parents’ home

      unsanitary; there was trash, cat feces, and urine all over the house. Father’s

      sister (Aunt), who lived in the Parents’ home, had punched W.H. in the face

      with a closed fist and shoved a hotdog in his throat. Pursuant to the


      Court of Appeals of Indiana | Memorandum Decision 84A01-1505-JT-492 | February 25, 2016   Page 2 of 15
      adjustment, Parents were required to attend parenting classes, and were not to

      allow Aunt, Cousin, and D.C., another adult male residing with Parents,

      around Children without supervision. By December 2012, Parents had not yet

      started attending the parenting classes. Father denied that Aunt, Cousin, and

      D.C. lived in the home; however, each time DCS visited, all three were present.


[5]   On January 3, 2013, DCS received further reports of neglect. The report stated

      that D.C. had physically assaulted Mother in front of Children, D.C. had

      gouged A.H.’s forehead with a fingernail causing a mark, there were about

      eighteen to twenty cats in Parents’ home, and there was cat urine and feces

      throughout the home. The next day, DCS interviewed Children at school and

      thereafter removed them from Parents’ home. On January 8, 2013, DCS filed a

      petition alleging that A.H. and W.H. were children in need of services (CHINS)

      since: Parents had not complied with the informal adjustment requiring them to

      attend parenting classes and other sessions; D.C. had physically abused Mother

      in front of Children; Parents’ home was unsanitary; Parents continued to have

      Aunt, Cousin, and D.C. live in their home; D.C. had touched A.H.’s “penis

      when everyone was in bed”; and D.C. had physically assaulted A.H.

      (Petitioner’s Ex. H).


[6]   An initial detention hearing was held on January 22, 2013, and Parents denied

      the allegations in the CHINS petition. On April 16, 2013, the trial court held a

      fact finding hearing where it found Children to be CHINS. At the dispositional

      hearing on May 14, 2013, the trial court decided that Children should remain in

      their current placement, and ordered therapy for Children. Also, the trial court

      Court of Appeals of Indiana | Memorandum Decision 84A01-1505-JT-492 | February 25, 2016   Page 3 of 15
      required Parents to maintain consistent contact with DCS, visit Children,

      complete a domestic violence program, allow unannounced DCS visits, keep all

      appointments with DCS, maintain suitable housing, complete parenting classes,

      have no contact with D.C., and complete psychological evaluations.


[7]   The progress report dated June 19, 2013 indicated that Father had attended his

      Homemaker Service sessions but he had missed a session of Fatherhood

      Engagement due to illness. Mother had completed a six-week parenting class,

      had begun attending a sixteen-week course for Building Healthy Relationships,

      had met weekly with the case manager, and had met monthly with her

      therapist. Despite Parents’ cooperation, the trial court found that the Parents’

      home did not have running water in the bathroom, the kitchen plumbing was

      not well connected, the home was in disarray, and Aunt and Cousin continued

      to reside in Parents’ home. Based on that, the trial court continued placement

      of Children with DCS, and ordered Parents to continue with court ordered

      services.


[8]   Following the periodic review hearing on July 2, 2013, the trial court found that

      Mother was compliant with the service providers, but Father had been unable

      to participate in some of the programs and services offered by DCS. In the

      progress report dated December 11, 2013, Children were doing well in foster

      care. Also, the report indicated that Mother had attended all thirty-five

      supervised visits; however, Mother had displayed poor hygiene during the

      visits, and had become frustrated when Children got out of control. As for

      Father, out of the thirty-five supervised visits, he had attended nineteen. Father

      Court of Appeals of Indiana | Memorandum Decision 84A01-1505-JT-492 | February 25, 2016   Page 4 of 15
      often displayed inappropriate behavior during the visits—passing gas, belittling

      Mother in front of Children, talking on his cell phone, and favoring one of the

      Children. Following a permanency hearing on December 17, 2013, the trial

      court found that Mother was compliant with the services but Father was not.

      The trial court continued placement of Children with DCS and ordered Parents

      to continue with the services.


[9]   On March 18, 2014, when FCM Sheri Krider (FCM Krider) visited Parents’

      home, Mother did not offer her access to the home, and Mother spoke to her on

      the front porch. Mother displayed a “black eye, a very large gash . . . over her

      right eye. She had a Band-Aid over it. The cut was all red and swollen.” (Tr.

      p. 21). FCM Krider requested Mother to pull back the Band-Aid and she

      observed the cut to be fairly deep. FCM Krider questioned Mother if she

      needed medical care but Mother declined the offer. FCM Krider reported the

      incident to the police who, in turn, visited Mother’s home and took pictures of

      Mother’s injuries. Later that day, FCM Krider again visited Mother’s home.

      This time, Mother allowed her to enter. FCM Krider took pictures of the

      Parents’ home. The only improvement FCM Krider noted was that there were

      fewer cockroaches; however, there was no running hot water in the bathroom, a

      mattress in Children’s room was covered in cat urine and feces, there were

      multiple electrical cords lying all over the floor, the floors were dirty, there was

      trash and clutter all over the house, and there were tools and ladders on the

      front porch. In May 2014, FCM Krider returned to Parents’ home for another

      visit. However, she was not allowed to enter the home.


      Court of Appeals of Indiana | Memorandum Decision 84A01-1505-JT-492 | February 25, 2016   Page 5 of 15
[10]   At a June 2014 session, therapist Anastasia Godsey (Therapist Godsey)

       questioned Father about Mother’s bruises. Father indicated that the bruises

       were due to other reasons and it was not Therapist Godsey’s business as to

       what occurred in the bedroom. From March to July 2014, FCM Krider

       continued to observe cuts and bruises on Mother.


[11]   The progress report dated June 16, 2014, indicated that Parents still struggled

       with the visits. Mother had attended most of the visits, but Father continued to

       miss out on some. On June 23, 2014, DCS filed a petition to terminate Parents’

       parental rights. However, DCS continued to help Parents fulfill their court-

       ordered services. On December 16, 2014, the trial court held a permanency

       hearing and found that Father was not in compliance but Mother was

       participating in the services. The trial court also noted that Parents were

       visiting Children, albeit irregularly.


[12]   A bifurcated fact-finding termination hearing was held on March 16 and 17,

       2015. The hearing was ultimately concluded on April 9, 2015. On April 24,

       2015, the trial court issued its Order terminating Parents’ rights. The trial court

       found, in relevant part,

               Termination is in the best interest of the minor children. The
               Court finds that the [C]hildren need a safe and sanitary home
               that is free of domestic violence and the presence of persons who
               endanger their physical safety. After three years of DCS
               involvement with [the Parents], there is no indication that they
               are able to provide . . . for their [C]hildren. At the time the
               [C]hildren lived in their home with their parents, their hygiene
               was consistently very poor and they missed many of their doctor

       Court of Appeals of Indiana | Memorandum Decision 84A01-1505-JT-492 | February 25, 2016   Page 6 of 15
               appointments. Since their removal, their hygiene has been good
               and they no longer miss doctor appointments. As a result, their
               diabetes is under control. At the beginning of the foster
               placement the [C]hildren’s behavior was very challenging for
               their foster mother, but the CASA has observed a significant
               improvement in their behavior and demeanor over the past two
               years. . . . Virtually none of the negative conditions that existed
               at the home at the time of the removal are present in the
               [C]hildren’s lives today.


       (Appellants’ App. p. 16).


[13]   Parents now appeal. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

                                             I. Standard of Review

[14]   In reviewing the termination of a parent’s rights, it is a long-settled tenet of this

       court that the trial court is entitled to considerable deference. In re D.B., 942
N.E.2d 867, 871 (Ind. Ct. App. 2011). Our court does not reweigh evidence or

       assess the credibility of witnesses. In re G.Y., 904 N.E.2d 1257, 1260 (Ind.

       2009). Rather, we will consider only the evidence and any inferences

       reasonably derived therefrom that are most favorable to the trial court’s

       judgment. Id. In addition, Indiana Code section 31-37-14-2 requires that a

       finding in a termination proceeding “be based upon clear and convincing

       evidence.” Accordingly, in reviewing whether the trial court’s findings or

       judgment are clearly erroneous, we must determine “whether the evidence

       clearly and convincingly supports the findings and the findings clearly and



       Court of Appeals of Indiana | Memorandum Decision 84A01-1505-JT-492 | February 25, 2016   Page 7 of 15
       convincingly support the judgment.” In re I.A., 934 N.E.2d 1127, 1132 (Ind.

       2010).


[15]   Here, in terminating Parents’ parental rights, the trial court entered specific

       findings of fact and conclusions thereon. When a trial court’s judgment

       contains special findings and conclusions, we apply a two-tiered standard of

       review. Bester v. Lake Cnty. Ofc. Of Family & Children, 839 N.E.2d 143, 147 (Ind.

       2005). First, we determine whether the evidence supports the findings and,

       second, we determine whether the findings support the judgment. Id. “Findings

       are clearly erroneous only when the record contains no facts to support them

       either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind.

       1996). If the evidence and inferences support the trial court’s decision, we must

       affirm. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied.


                                     II. Termination of Parental Rights

[16]   The traditional right of parents to direct the care, custody, and control of their

       “children is ‘perhaps the oldest of the fundamental liberty interests.’” In re G.Y.,
904 N.E.2d at 1259 (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)). The

       Fourteenth Amendment to the United States Constitution prevents the State

       from unduly interfering with parents’ decisions regarding the upbringing of their

       children. In re: C.A., 15 N.E.3d 85, 93 (Ind. Ct. App. 2014). However, parental

       rights are not absolute; in fact, they are “subordinate . . . to the children’s

       interests when the children’s emotional and physical development is

       threatened.” Lang v. Starke Cnty. Office of Family & Children, 861 N.E.2d 366,

       371 (Ind. Ct. App. 2007), trans. denied.
       Court of Appeals of Indiana | Memorandum Decision 84A01-1505-JT-492 | February 25, 2016   Page 8 of 15
[17]   A court may terminate parental rights “when parties are unable or unwilling to

       meet their responsibility as parents.” In re A.I., 825 N.E.2d 798, 805 (Ind. Ct.

       App. 2005), trans. denied. Because the termination of parental rights

       permanently severs the parent-child relationship, it is an extreme sanction that

       “is intended as a last resort, available only when all other reasonable efforts

       have failed.” C.A., 15 N.E.3d at 92. The purpose of termination is to protect

       the children, not to punish the parents. Lang, 861 N.E.2d at 371. In such cases,

       Indiana law stipulates that DCS must establish, in part,


               (A) that one (1) of the following is true:
               (i) The child has been removed from the parent for at least six (6)
               months under a dispositional decree.

               ****
               (B) that one (1) of the following is true:
               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.
               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.
               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove each statutory element by clear

       and convincing evidence. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014).




       Court of Appeals of Indiana | Memorandum Decision 84A01-1505-JT-492 | February 25, 2016   Page 9 of 15
                  A. Reasonable Probability That Conditions Will Not Be Remedied1

[18]   Parents contend that there is insufficient evidence to support the trial court’s

       conclusion that there is a reasonable probability that the conditions resulting in

       Children’s removal and placement in foster care will not be remedied.


[19]   In making this determination, a trial court should assess the “parent’s fitness to

       care for his child at the time of the termination hearing, taking into

       consideration evidence of changed conditions.” In re J.T., 742 N.E.2d 509, 512

       (Ind. Ct. App. 2001), trans. denied. This entails an evaluation of “the parent’s

       habitual patterns of conduct to determine the probability of future neglect or

       deprivation of the child.” Id. The trial court “may properly consider evidence

       of a parent’s prior criminal history, drug and alcohol abuse, history of neglect,

       failure to provide support, and lack of adequate housing and employment[,]” as

       well as the parent’s response to any services offered by DCS. McBride v. Monroe

       Cnty. Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003).


[20]   We note that subsection (b)(2)(B)(i) of the termination statute requires that DCS

       must establish a reasonable probability that “the conditions that resulted in the

       child’s removal or the reasons for placement outside the home of the parents will not be




       1
        We note that the involuntary termination statute is written in the disjunctive and requires proof of only one
       of the circumstances listed in Indiana Code Section 31-35–2-4(b)(2)(B). Because we find it to be dispositive
       under the facts of this case, we limit our review to whether DCS established that there was a reasonable
       probability that the conditions resulting in the removal or reasons for placement of Children outside the
       home will not be remedied. See I.C. § 31-35-2-4(b)(2)(B)(i).



       Court of Appeals of Indiana | Memorandum Decision 84A01-1505-JT-492 | February 25, 2016          Page 10 of 15
       remedied.” I.C. § 31-35-2-4(b)(2)(B)(i) (emphasis added). “This language

       clarifies that it is not just the basis for the initial removal of the child that may

       be considered for purposes of determining whether a parent’s rights should be

       terminated, but also those bases resulting in the continued placement outside of

       the home.” In re A.I., 825 N.E.2d at 806.


[21]   Initially, DCS intervened and removed Children after receiving reports of

       neglect. One of the issues was that Parents’ home was unsafe and unsanitary.

       Here, the record is replete with evidence that Parents did not alleviate the

       conditions of their home during the entire CHINS case. By the time DCS filed

       the termination petition, Children had been removed from Parents’ care for

       about one and one-half years. The trial court found, in relevant part,

               8. The Petition for Involuntary Termination of Parental Rights
               was filed on June 23, 2014. Another permanency hearing was
               held on December 16, 2014, by which time the permanency plan
               was adoption with a concurrent plan of reunification with
               [P]arents. On March 18, 2014, the last date DCS was allowed to
               access the [Parents’] home, there were fewer cockroaches in the
               home and [Father] had succeeded in getting at least cold water
               running to the bathroom. The floor was still unsafe and there
               was cat feces all over a bedroom. In the back of the kitchen there
               was a fire hazard with electrical cords and debris everywhere.
               The master bedroom was cluttered as was the front foyer, porch
               and hallway. There was a broken window on the door. There
               was a bowl with cat food on the floor of the kitchen. The
               bathroom toilet and area around the toilet were filthy. There was
               cat feces on beds in the home. In short, the conditions of the
               home was still not suitable for human habitation, particularly for
               young children. DCS case managers returned to the home for
               the final time in May 2014, but were denied access to the home.

       Court of Appeals of Indiana | Memorandum Decision 84A01-1505-JT-492 | February 25, 2016   Page 11 of 15
               When DCS returned to the home in November 2014, [Father]
               said he would let the FCM in the home after he had replaced the
               water heater, but he never contacted DCS to let them know
               whether that was accomplished. The CASA was allowed in the
               home in June 2014, at which time the above-described
               conditions, including the unrepaired bathroom floor remained.
               The walls and the floor were extremely unclean and the CASA
               counted five cat boxes full of feces.


       (Appellant’s App. p. 14). We note that “[w]here there are only temporary

       improvements and the pattern of conduct shows no overall progress, the court

       might reasonably find that under the circumstances, the problematic situation

       will not improve.” In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App. 2005).

       Moreover, as stated above, the trial court is not required to “wait until a child is

       irreversibly harmed such that his or her physical, mental, and social

       development are permanently impaired.” In re A.D.W., 907 N.E.2d 533, 540

       (Ind. Ct. App. 2008). FCM Krider testified that (1) there was no substantial

       improvement in the Parent’s home, (2) Father had failed to engage in all the

       services, and (3) there was still issues with the visitations. FCM Krider was also

       concerned with Father’s temper, and she noted that it has never been

       established as to how Mother “continues to be injured.” (Tr. p. 44).


[22]   Parents do not challenge DCS’s evidence, the material and significant factual

       findings made by the trial court, or the court’s reliance on those findings in its

       conclusions. Rather, they simply assert that this court should credit evidence

       they deem favorable to themselves rather than the evidence relied on by the trial




       Court of Appeals of Indiana | Memorandum Decision 84A01-1505-JT-492 | February 25, 2016   Page 12 of 15
       court. But we will not reweigh the evidence on appeal. In re D.D., 804 N.E.2d
258, 265 (Ind. Ct. App. 2004), trans. denied.


[23]   Based on the foregoing, we conclude that DCS presented clear and convincing

       evidence to support the trial court’s findings and ultimate determination that

       there is a reasonable probability the conditions resulting in the Children’s

       removal and continued placement outside the Parents’ care will not be

       remedied.


                                                  B. Best Interests

[24]   In determining what is in the best interests of a child, the trial court is required

       to look at the totality of the evidence. In re A.F., 762 N.E.2d 1244 at 1253 (Ind.

       Ct. App. 2002), trans. denied. In doing so, the trial court must subordinate the

       interests of the parent to those of the child involved. Id. The court need not

       wait until a child is irreversibly harmed before terminating the parent-child

       relationship. Id. Recommendations by both the case manager and child

       advocate to terminate parental rights, in addition to evidence that the

       conditions resulting in removal will not be remedied, is sufficient to show by

       clear and convincing evidence that termination is in a child’s best interests. In

       re A.D.S., 987 N.E.2d 1150, 1158–59 (Ind. Ct. App. 2013), trans. denied.


[25]   Parents argue that we should reconsider the trial court’s conclusion that

       terminating their parental rights was in Children’s best interests. Specifically,

       Parents argue that Children indicated that they wanted to come home. The

       Parents do not cite to the record or any legal authority. It is well-settled that we

       Court of Appeals of Indiana | Memorandum Decision 84A01-1505-JT-492 | February 25, 2016   Page 13 of 15
       will not consider an appellant’s assertion on appeal when he or she has not

       presented a cogent argument supported by authority and references to the

       record as required by the rules. Thacker v. Wentzel, 797 N.E.2d 342, 345 (Ind.

       Ct. App. 2003); Ind. App. Rule 46(A)(8)(a).


[26]   Additionally, “‘[w]e will not become an advocate for a party nor will we

       address argument[s] which are either inappropriate [or], too poorly developed

       or improperly expressed to be understood.’” Thacker, 797 N.E.2d at 345

       (quoting Ramsey v. Review Bd. of Ind. Dep’t of Workforce Dev., 789 N.E.2d 486, 486

       (Ind. Ct. App. 2003)). Therefore, to the extent Parents challenge Children’s

       best interests, we find that they have waived their claim on appeal by failing to

       support it with a cogent argument.


[27]   Waiver notwithstanding, we note that in a report dated February 18, 2015,

       CASA Charlotte Barker (CASA Barker) stated that Children had shown signs

       of attachment to their foster mother. A.H. stated that he missed his “mom and

       dad and is glad that he gets to visit them regularly. However, when questioned,

       he says he liked living in his foster home because he gets to do lots of things that

       he wouldn’t do at home. He enjoys playing outdoors and riding his bike.”

       (Petitioner’s Ex. L.). As for W.H., CASA Barker stated that W.H. indicated

       that he loved living with his foster mom, and he did not wish to return to

       Parents’ home.


[28]   In addition, at the fact-finding termination hearing, CASA Barker stated that

       when Children were at first placed in foster care, their behavior was challenging


       Court of Appeals of Indiana | Memorandum Decision 84A01-1505-JT-492 | February 25, 2016   Page 14 of 15
       for their foster mother. However, she indicated that Children had displayed a

       significant improvement in their behavior and demeanor over the past two

       years. Specifically, she testified that Children seem to be “calm, and just better

       behaved overall.” (Tr. p. 61). When asked whether it was in Children’s best

       interest for Parents’ rights to be terminated, CASA Barker stated “I see in their

       current placement they have discipline. They have structure. They have access

       to activities. They have help with their homework. They’re expected to do []

       their homework. [W.H.] in particular has [] done really well in school. He’s

       been on the honor roll multiple times. He’s won the mayor’s award at one

       point.” (Tr. p. 61). Here, we find that clear and convincing evidence supports

       the trial court’s determination that termination of parental rights serves

       Children’s best interests.


                                                CONCLUSION


[29]   Based on the foregoing, we conclude that there was clear and convincing

       evidence to support the termination of Parents’ parental rights.


[30]   Affirmed.


[31]   Najam, J. and May, J. concur




       Court of Appeals of Indiana | Memorandum Decision 84A01-1505-JT-492 | February 25, 2016   Page 15 of 15